Citation Nr: 1141548	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for status post left ankle fracture with synovitis prior to February 2, 2009, and from April 1, 2009 to July 12, 2009.

3.  Entitlement to an evaluation in excess of 20 percent for status post left ankle fracture with synovitis on and after July 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976, with additional service in reserve components from September 1981 to April 1994.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from October 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The issue of entitlement to service connection for a left knee disorder is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 2, 2009, and from April 1, 2009 to July 12, 2009, status post left ankle fracture with synovitis was manifested by pain with flare-ups on prolonged standing, sitting, or walking; swelling; sensation of give-way; and limitation of motion, at most, to 5 degrees of dorsiflexion and 45 degrees of plantar flexion, with no weakness or incoordination.

2.  On and after July 13, 2009, status post left ankle fracture with synovitis has been manifested by burning and radiating pain, swelling, weakness, stiffness, feelings of locking, and limitation of motion, at most, to 1 degree of passive dorsiflexion and 30 degrees of plantar flexion, with crepitus on motion, and instability; ankylosis of the left ankle has not been shown.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for status post left ankle fracture with synovitis, prior to February 2, 2009, and from April 1, 2009 to July 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for an evaluation in excess of 20 percent for status post left ankle fracture with synovitis, on and after July 13, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected left ankle disability arise from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 

Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's December 2009 remand, VA examinations were accomplished in May and September 2010 to ascertain the current severity of the Veteran's left ankle disability.  The VA examinations were performed by VA examiners who had reviewed the Veteran's medical history, examined the Veteran, and included sufficient detail as to the current severity of his service-connected disability.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board concludes that there has been substantial compliance with its December 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Service connection for status post left ankle fracture with synovitis was granted by a November 2007 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5271-5020, effective from January 6, 2006.  In November 2007, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected left ankle disability and perfected his appeal in April 2008.  By a May 2009 rating decision, a temporary total evaluation was assigned based on surgical treatment necessitating convalescence of the left ankle from February 2, 2009 to March 31, 

2009, and a 10 percent evaluation was continued beginning April 1, 2009.  Subsequently, in a March 2011 rating decision, an increased evaluation of 20 percent was granted for status post left ankle fracture with synovitis under 38 C.F.R. § 4.71a, Diagnostic Codes 5271-5020, effective July13, 2009.  Because the increase in the evaluation of the Veteran's left ankle disability does not represent the highest possible evaluation available for the condition, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's for status post left ankle fracture with synovitis has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5271-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.  Diagnostic Code 5271 provides that a disability of the ankle manifested by limited motion warrants a 10 percent evaluation for moderate limitation of motion, and a 20 percent evaluation for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Prior to February 2, 2009, and from April 1, 2009 to July 12, 2009

At a May 2007 hearing before the RO, the Veteran testified that he had a bone chip in the left ankle and that the ankle swelled every day.  He stated that he had some loss of motion in the ankle, as well as pain.  He reported that he could walk about three blocks on a hard surface or about 500 yards on rough ground before he began to experience ankle pain.  He further reported the sensation of give-way in the ankle and flare-ups occurring during cold and wet weather.  He indicated that he occasionally took Tylenol but he was not receiving any treatment for the left ankle at that time.

At an October 2007 VA joints examination, the VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that he was currently 

taking pain medications for ankle pain and he occasionally used a cane for prolonged walking.  He stated that the left ankle occasionally buckled and that he had increasing pain if he walked more than 15 to 20 minutes.  It was noted that the Veteran was not unsteady on his feet nor did he have a history of falls.  The Veteran indicated that his maximum walking time was 30 minutes due to knee and ankle discomfort.  He also reported swelling and pain in the ankle with prolonged sitting.  Regarding activities of daily living, the Veteran stated that his ankle did not affect eating, grooming, and toileting.  He stated that his bathing was affected due to ankle pain and instability and that he had trouble dressing because of ankle discomfort.  He was unable to wear high-top shoes due to ankle swelling and pain.  He was not able to engage in any physical recreational activity and driving was affected by increased ankle and knee discomfort with prolonged driving.  He stated that 45 minutes was his maximum trip time or he had to stop and pull over and rest.  The Veteran described his ankle pain as sharp, located globally throughout, rated as 6 on a scale of 1 to 10 in intensity, and was aggravated by weather changes and heat.  During occasional flare-ups, the pain increased to 9 on a scale of 1 to 10.  Flare-ups occurred 2 to 3 times a week with prolonged sitting, standing, or walking, and lasted from a few minutes to an entire day.  

On physical examination, the Veteran's gait was mildly antalgic.  No gross deformity of the left ankle or evidence of abnormal weight bearing or callous formation was shown.  There was tenderness to palpation posterior and distal to the lateral malleolus, as well as across the entire anterior ankle joint line and distally to the medial malleolus.  Range of motion testing revealed dorsiflexion limited to 5 degrees by pain and stiffness, and full plantar flexion to 45 degrees without pain.  Subtalar motion was 10 degrees of eversion limited by pain and 20 degrees of inversion limited by ankle pain.  Laterally, no peroneal tendon instability or crepitus was shown.  With repetitive testing, there were increasing symptoms of pain, as well as fatigue and lack of endurance, but the Veteran was able to maintain the same range of motion.  No weakness or incoordination was shown.  X-ray of the left ankle revealed a slight irregularity at the tip of the lateral malleolus related to an old healed trauma.  No acute fracture or dislocation was shown and the ankle 

mortise was maintained.  The diagnosis was healed left ankle lateral malleolus fracture with posttraumatic synovitis.

A December 2008 VA podiatry consultation report reflects that the Veteran was seen for left ankle pain.  The Veteran related that his ankle gave out on him and that being up on his ankle caused it to swell for a few hours.  He reported that he could not walk as well as previously and a trial of compression socks and braces provided no relief.  Objectively, there was pain with palpation to all aspects of the left ankle as well as the leg and foot proximal and distal to the ankle and with inversion, eversion, dorsiflexion, and plantar flexion.  The magnetic resonance imaging (MRI) impression was chronic appearing anterior talofibular ligament tear, with no acute bony abnormalities.

A January 2009 VA treatment report reflects that the Veteran was scheduled for a left ankle stabilization procedure with resection of bony spur and exploration.  Preoperative assessment report stated that the Veteran had full range of motion in the left lower extremity.  On February 2, 2009, the Veteran underwent lateral ankle stabilization procedure of the left ankle involving open reduction of internal fixation with placement of screws, for pain management, as well as for assistance with nonweight-bearing to the left lower extremity.

April 2009 VA treatment reports show that the Veteran underwent physical therapy status post left ankle stabilization.  The Veteran reported decreased edema and pain and that he had been able to walk with regular tennis shoes and allow his ankle musculature to do more of the work.  By the end of the month, the Veteran related that he was doing well and was almost healed.  The left ankle could dorsiflex and plantar flex with good strength to the left foot and ankle, with no pain noted during the range of motion testing.  

In a May 2009 VA podiatry note, the Veteran stated that he twisted his left ankle "pretty bad" about two weeks previously.  He denied any severe pain but related that he had a high tolerance for pain.  On podiatry notes dated in May and June 2009, the left ankle could dorsiflex and plantar flex, with good strength and without 

pain noted during the range of motion testing.  The examiner stated that the inversion of the foot was limited as expected given the procedure performed.  On a July 9, 2009 VA podiatry note, the Veteran's ankle range of motion was intact, with limited inversion.  The assessment was trauma to surgical ankle, however, it was stable with no disruption of surgical site, and post left ankle stabilization and exosotectomy fibula.

The evidence of record does not support the Veteran's claim for an initial evaluation in excess of 10 percent for his left ankle disability prior to February 2, 2009 and from April 1, 2009 to July 12, 2009.  The Veteran's left ankle disability was manifested by pain with flare-ups on prolonged standing, sitting, or walking; swelling; sensation of give-way; and limitation of motion, at most, to 5 degrees of dorsiflexion and 45 degrees of plantar flexion, with no weakness or incoordination.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2011).  Normal plantar flexion of the ankle is from 0 to 45 degrees.  Id.  The Veteran's left ankle had 5 out of 20 degrees of dorsiflexion and full plantar flexion.  While the Board finds that this approximates a moderate limitation of motion, it does not amount to a marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has considered whether there is any additional functional loss not contemplated in the 10 percent evaluation assigned herein.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Regarding functional abilities, the Veteran reported increased pain on prolonged sitting, standing, or walking.  He stated that his left ankle disability did not affect activities of eating, grooming, or toileting, but had affected bathing, dressing, and driving over 45 minutes.  Additionally, the Veteran did not engage in any physical types of recreational activities.  Notably, the October 2007 VA examiner stated that there were increasing symptoms of pain, as well as fatigue and lack of endurance with repetitive motion testing.  However, the examiner further noted that the Veteran was able to maintain the same range of 

motion as shown on the first testing and that no weakness or incoordination was shown.  The Board therefore finds that there is no additional functional loss not contemplated in the 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased evaluation on this basis is not warranted.

Consideration has been given to assigning a higher disability evaluation under another diagnostic code.  However, there is no evidence of record indicating that the Veteran has ankylosis of the left ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2011).

On and after July 13, 2009

On July 13, 2009, the Veteran was seen for left ankle physical therapy evaluation.  It was noted that the Veteran recently sprained his left ankle.  The Veteran reported daily swelling, and burning, tightness, pulsating, and "sometimes" sharp pain, which he stated was currently at 3 on a scale of 1 to 10.  The Veteran reported flare-ups of pain with weight bearing activities or weather changes.  It was noted that a June 2009 diagnostic MRI revealed postoperative changes in the lateral malleolar region, with moderate focal partial tearing or postoperative scarring of the peroneus brevis tendon.  On range of motion testing, the Veteran's left foot was not in neutral position and the foot had to passively be put in 0 degrees.  The left ankle showed 1 degree of passive dorsiflexion, 25 degrees of plantar flexion, 11 degrees of inversion, and 5 degrees of eversion.  The physical therapist found that there was decreased strength, range of motion, tolerance to function and stairs, and increased pain.  The physical therapist stated that these symptoms were consistent with left ankle instability.  Physical therapy notes dated in July 2009 continued to reflect swelling and tenderness.  On July 30, 2009, the Veteran's foot was at 5 degrees of plantar flexion and had to be passively put in the neutral 0 degrees position.  Range of motion of the left ankle revealed 1 degree of passive dorsiflexion, 17 degrees of plantar flexion, 11 degrees of inversion, and 8 degrees of eversion.  It was noted that the Veteran's left ankle condition had not progressed with therapy.

VA podiatry notes dated in August 2009 show that the Veteran complained of burning and radiating pain across the top of his foot to the outside of the left ankle and along his scar.  Objectively, the left ankle range of motion decreased with limited inversion.  On podiatry notes dated in August 25, 2009 and September 2009, dorsiflexion and plantarflexion of the Veteran's left ankle was diminished with burning pain associated during range of motion testing.

At his September 2009 hearing before the Board, the Veteran testified that he was able to walk without pain about half a block and rated his pain at 7 on a scale of 1 to 10.  He reported excruciating pain when stepping off a curb and giving way of the left ankle.  He stated that since his February 2009 left ankle surgery he had difficulty walking and he was waiting to be fitted for a special ankle shoe brace.  He further stated that his ankle pain increased by twofold after the surgery and he could not run, walk extensively or on a rough terrain, or do any heavy lifting.  He related that he constantly tripped over and he favored his right side to compensate for his left ankle.

At a May 2010 VA joints examination, the VA examiner indicated that the claims file was reviewed.  The Veteran complained pain, weakness, and stiffness.  He reported pain with weight bearing and walking, and daily flare-ups.  On physical examination, alignment, deformity and limb lengths were normal.  Range of motion testing revealed dorsiflexion from 0 to 10 degrees, plantar flexion from 0 to 25 degrees, inversion from 0 to 10 degrees, and 0 degrees of eversion.  The Veteran indicated that there was "so much" pain with motion that any palpation or forcing would cause extreme pain.  Crepitus with motion was also shown.  The examiner assessed anterior impingement.  Repetitive motion was not conducted due to pain; however, there was increased pain and stiffness with any motion.  The diagnosis was tenosynovitis of the posterior tibialis peroneal longus, status post left ankle stabilization in February 2009.  

In a July 2010 VA podiatry note, the Veteran complained of continuing left ankle pain.  The assessment was tendonitis and partial tear of the peroneus brevis.

In VA podiatry notes dated in September 2010 through April 2011, the Veteran reported continuing and worsening pain in the left ankle.  He ambulated in tennis shoes and socks.  There was pain to palpation of the lateral ankle and decreased painful range of motion in the left ankle with inversion.  An April 2011 x-ray of the left ankle revealed no acute osseous abnormality.

At a September 2010 VA joints examination, the VA examiner indicated that the claims file was reviewed.  The Veteran complained of constant left ankle pain associated with weakness, which increased with putting weight on the foot, standing more than 5 minutes, and walking more than a few feet.  Subjectively, the pain increased with rain, standing, or putting pressure on the ankle.  The Veteran also complained of instability and feelings of locking, as well as weakness.  The Veteran wore a brace and used a cane for support.  He stated that he had trouble with the activities of daily living and currently he did not work because of a knee disability, as well as his left ankle.  He also had no recreational activities as they were severely limited because of continued pain in his ankle, as well as knee and back.  On physical examination, there was tenderness to palpation.  The Veteran was unable to do more than one set of range of motion testing at the examination and the neutral position of the left foot was 90 degrees to the ankle.  The left ankle was able to dorsiflex his left ankle to 15 degrees and plantar flex to 30 degrees.  The Veteran was unable to stand or put pressure on the ankle.  The Veteran reported severely increased pain and the examiner was unable to assess the fatigability, lack of endurance, or incoordination at the left ankle on repetitive motion testing.  The diagnosis was left ankle chronic tendinopathy, status post avulsion fracture.

VA podiatry notes dated in May 2011 reflect that the Veteran continued to complain of worsening left ankle pain.  Objectively, the range of motion of the ankle joint was decreased with pain during the testing.  MRI impression was lateral ligamentous previous injury with fibrosis or chronic inflammatory change involving the lateral gutter and thickening of the anterior talofibular ligament and calcaneofibular ligaments, no acute tendon disruption or osteochondral effect, surgical screw of fixation device in the lateral malleous causing some metallic 

artifact, no acute joint effusion, and mild patchy edema noted within the mid-aspect of the calcaneus underlying the anterior subtalar joint without acute fracture line.

The evidence of record does not demonstrate that an increased evaluation in excess of 20 percent for the Veteran's left ankle disability is warranted on and after July 13, 2009.  The Veteran's left ankle disability is manifested by burning and radiating pain, swelling, weakness, stiffness, feelings of locking, crepitus with motion, and instability.  With regard to limitation of motion, the Veteran's left ankle showed 1 degree of passive dorsiflexion and 25 degrees of plantar flexion in July 2009; 10 degrees of dorsiflexion and 25 degrees of plantar flexion on the May 2010 VA examination; and 15 degrees of dorsiflexion and 30 degrees of plantar flexion on the September 2010 VA examination.  During this time period, it was not possible to evaluate any additional limitation of motion on repetitive motion testing due to increased pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Specifically, the May 2010 VA examiner noted that repetitive motion was not conducted due to pain.  The September 2010 VA examiner stated that he was unable to assess the fatigability, lack of endurance, or incoordination at the Veteran's left ankle on repetitive motion as the Veteran reported severely increased pain.  Additionally, the Veteran reported that the activities of daily living has been severely limited due to constant pain on any weight bearing associated with weakness.  As such, based on the objective findings and with consideration of the functional loss, the Board concludes that marked limitation of motion has been shown and therefore a 20 percent evaluation is appropriate for the Veteran's left ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

To obtain a higher 30 percent evaluation, ankylosis of the left ankle is required.  However, during the entire claim period, ankylosis has never been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Despite its pronounced symptomatology, the Veteran's left ankle retained some range of motion.  

Accordingly, based on the evidence of record, the maximum evaluation assignable for the Veteran's left ankle disability is 20 percent.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected status post left ankle fracture with synovitis, the evidence shows no distinct periods of time during the respective periods on appeal, during which the Veteran's status post left ankle fracture with synovitis varied to such an extent that ratings greater than those assigned would be warranted.  Thus, staged ratings are not in order.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating 

Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

In this case, the Board finds that the Veteran's disability picture for his service-connected left ankle is not so unusual or exceptional in nature as to render the current evaluation inadequate.  The Veteran's status post left ankle fracture with synovitis was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the criteria of which is found by the Board to specifically contemplate the service-connected left ankle's level of disability and symptomatology.  Prior to February 2, 2009 and from April 1, 2009 to July 12, 2009, the Veteran's status post left ankle fracture with synovitis was manifested by pain with flare-ups on prolonged standing, sitting, or walking; swelling; sensation of give-way; and limitation of motion, at most, to 5 degrees of dorsiflexion and 45 degrees of plantar flexion, with no weakness or incoordination.  On and after July 13, 2009, status post left ankle fracture with synovitis has been manifested by burning and radiating pain, swelling, weakness, stiffness, feelings of locking, and limitation of motion, at most, to 1 degree of passive dorsiflexion and 30 degrees of plantar flexion, with crepitus with motion and instability; ankylosis of the left ankle has not been shown.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings for his left ankle disability.  Accordingly, the schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5271.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 10 percent for status post left ankle fracture with synovitis, prior to February 2, 2009, and from April 1, 2009 to July 12, 2009, is denied.

An evaluation in excess of 20 percent for status post left ankle fracture with synovitis, on and after July 13, 2009, is denied.


REMAND

The Veteran alleges that he injured his left knee during a period of inactive or active duty for training while performing duties as a reservist for the US Army.  He has reported different dates for a knee injury, including sometime in 1981, on or about July 1983, April 1986, and in 1988-1990.  At his September 2009 hearing before the Board, the Veteran testified that a diagnosis of chondromalacia of the left knee was made in 1983.

Pursuant to a December 2009 Board remand, the Veteran was afforded a VA joints examination in September 2010 in connection with the claim on appeal.  However, the Board finds the VA examination with regard to this issue was not adequate for VA purposes.  See Barr, 21 Vet. App. at 312; see also Stegall v. West, 11 Vet. App. 268 (1998).  

The September 2010 VA examiner stated that "[i]t is evident that [the Veteran's] symptoms started in 1981 with an initial diagnosis of chondromalacia, which is a permanently progressive condition."  Thus, the examiner opined that the Veteran's current diagnosis of chondromalacia of the left knee, status post two total knee replacements is most likely related to the initial injury and diagnosis in 1981 as reported in the claims file.  In that regard, the record includes a July 1993 private physical therapy evaluation report wherein the Veteran reported a history of "injury to the left knee in 1981 with resulting chodiomalacia [sic]."  Additionally, a 

February 1990 periodic military examination report noted that the Veteran wore a knee brace as the result of an industrial left knee injury in 1981 and an April 1992 military examination for profile noted left knee damage that occurred in 1981.  However, the medical evidence of record does not show a diagnosis of chondromalacia of the left knee in 1981.  Rather, it was not until February 1983 that a diagnosis of chondromalacia is shown by the medical evidence of record.  Specifically, chondromalacia patella was diagnosed in February 1983, August 1983, and April 1986.  

Furthermore, the September 2010 examiner stated that it was unclear whether the Veteran was on active duty after 1976 and that the examiner was unable to clarify this issue.  Based on the foregoing, it appears that the VA examiner's opinion was not based upon an accurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The Board therefore finds that a remand is required for an additional medical opinion to adequately decide the merits of the claim on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must review the Veteran's claims file and prepare a summary of the periods of the Veteran's active duty, active duty for training, and inactive duty for training service, and associate such summary with the claims file.

2.  Thereafter, the RO must obtain the appropriate VA medical opinion to determine the etiology of the Veteran's current left knee disability.  The claims file must be made available to and reviewed by the examiner providing the opinion in conjunction with the examination.  Following a review of the service and postservice medical records, the examiner must opine whether the Veteran's currently 

diagnosed left knee disorder is related to his active duty service or active duty service for training, or is the result of an injury experienced during inactive duty for training.  In doing so, the examiner must be provided with and review the summary regarding the periods of the Veteran's active duty, active duty for training, and inactive duty for training service.  The examiner must specifically state when the medical evidence of record, as opposed to the history reported by the Veteran, first shows the initial diagnosis of the Veteran's current left knee disorder, or a left knee injury related to his current left knee disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  If examination of the Veteran is necessary to provide the above requested opinions, an examination must be afforded the Veteran.  The report prepared must be typed.

3.  If an examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


